

117 SRES 175 IS: Supporting the goals and ideals of National Public Health Week.
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 175IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Luján submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals and ideals of National Public Health Week.Whereas the week of April 5, 2021, is National Public Health Week;Whereas the theme for National Public Health Week in 2021 is Building Bridges to Better Health;Whereas the goal of National Public Health Week in 2021 is to recognize the contributions of public health in—(1)improving the health of the people of the United States; and(2)achieving health equity;Whereas, as of the date of introduction of this resolution, the United States and the global community are responding to the COVID–19 pandemic, which requires support for—(1)a robust public health infrastructure and workforce;(2)State, territorial, local, and Tribal health departments, health care workers, public health laboratories, and first responders;(3)diagnostic testing of new and potential COVID–19 cases and activities related to epidemiology and public health data;(4)complying with appropriate social distancing and quarantine recommendations;(5)relieving financial burdens for individuals in the United States hurt by the COVID–19 pandemic, including through public health emergency leave;(6)State Medicaid programs and community health centers to ensure care for vulnerable populations;(7)collaboration among the Federal Government, State and local governments, schools, businesses, and employers to support public health measures to decrease community spread of COVID–19;(8)investments in the Centers for Disease Control and Prevention, which support infectious disease outbreak preparedness and critical public health infrastructure for State and local health departments and public health laboratories;(9)a comprehensive effort to ensure a successful COVID–19 vaccination campaign that boosts access to vaccines for vulnerable populations and trust in vaccine safety and effectiveness; and(10)efforts to address racism as a public health crisis and reduce racial and ethnic health disparities related to COVID–19 deaths, vaccine access and testing, and important health outcomes outside of the pandemic such as maternal mortality;Whereas, in 2020, the life expectancy for the population of the United States dropped a full year, which is the largest drop in life expectancy since 1943;Whereas many of the leading causes of death for individuals in the United States result from chronic conditions, which are among the most common, costly, and preventable of all health challenges;Whereas there are significant differences in the health status of individuals living in the most healthy States and those living in the least healthy States, including differences in obesity rates, the prevalence of chronic disease, and the prevalence of infectious disease;Whereas racial and ethnic minority populations in the United States continue to experience disparities in the burden of illness and death, as compared with the entire population of the United States;Whereas violence is a leading cause of premature death and it is estimated that more than 7 individuals per hour die a violent death in the United States;Whereas deaths from homicides cost the economy of the United States billions of dollars and the violence of homicides can cause social and emotional distress, community trauma, injury, disability, depression, anxiety, and post-traumatic stress disorder;Whereas emergency department visits for suicidal thoughts or self-harm increased 25.5 percent between January 2017 and December 2018, with substantial increases occurring in younger age groups;Whereas an estimated 1 in 7 children in the United States experiences child abuse and neglect, which imposes an annual lifetime economic burden of approximately $428,000,000,000 on the population of the United States;Whereas, despite significant progress in reducing the infant mortality rate in the United States to a historic low of 5.8 infant deaths per 1,000 live births, in 2017 the infant mortality rate in the United States greatly varies among States;Whereas women die from pregnancy-related complications in the United States at a higher rate than in many other developed countries and an estimated 60 percent of maternal deaths in the United States are preventable;Whereas Black mothers experience a maternal mortality rate 3 to 4 times higher than White mothers;Whereas 81,000 drug overdose deaths occurred in the United States during the 12-month period ending May 2020, the highest level ever recorded during a 12-month period;Whereas cigarette smoking is the leading cause of preventable disease and death in the United States, accounting for more than 480,000 deaths every year, including more than 41,000 deaths resulting from secondhand smoke;Whereas the percentage of adults in the United States who smoke cigarettes has decreased from 20.9 percent of the population in 2005 to 13.7 percent of the population in 2018;Whereas, in 2020, according to data from the National Youth Tobacco Survey 19.6 percent of high school students (3,020,000 students) and 4.7 percent of middle school students (550,000 students) reported current e-cigarette use;Whereas data from the National Youth Tobacco Survey showed that in 2020 almost 40 percent of high school e-cigarette users were using an e-cigarette on 20 or more days out of the month and almost a quarter of high school e-cigarette users were using e-cigarettes every day, indicating a strong dependence on nicotine among youth;Whereas in the past 2 decades heat-related mortality for older persons has almost doubled, reaching a record high 19,000 deaths in 2018;Whereas, from 2018 to 2019, the United States spent nearly $13 per person on climate change adaptation in the health sector, far less than what is needed to prevent the growing health impacts of climate change;Whereas, in 2016, fine particulate air pollution led to more than 64,000 premature deaths in the United States and Black and Hispanic individuals in the United States were disproportionately impacted;Whereas public health organizations use National Public Health Week to educate public policymakers and public health professionals on issues that are important to improving the health of the people of the United States;Whereas studies show that small strategic investments in disease prevention can result in significant savings in health care costs;Whereas vaccination is one of the most significant public health achievements in history and has resulted in substantial decreases in—(1)the number of cases, hospitalizations, and deaths associated with vaccine-preventable diseases; and(2)health care costs associated with vaccine-preventable diseases;Whereas each 10 percent increase in local public health spending contributes to a—(1)6.9 percent decrease in infant deaths;(2)3.2 percent decrease in deaths related to cardiovascular disease;(3)1.4 percent decrease in deaths due to diabetes; and(4)1.1 percent decrease in cancer-related deaths;Whereas public health professionals help communities prevent, prepare for, mitigate, and recover from the impact of a full range of health threats, including—(1)disease outbreaks, such as the COVID–19 pandemic;(2)natural disasters, such as wildfires, flooding, and severe storms; and(3)other disasters, including disasters caused by human activity and public health emergencies;Whereas public health professionals collaborate with partners outside of the health sector, including city planners, transportation officials, education officials, and private sector businesses, recognizing that other sectors can influence health outcomes;Whereas in communities across the United States, individuals are changing the way they care for their health by avoiding tobacco use, eating healthier, increasing physical activity, and preventing unintentional injuries at home and in the workplace; andWhereas efforts to adequately support public health and the prevention of disease and injury can continue to transform a health system focused on treating illness into a health system focused on preventing disease and injury and promoting wellness: Now, therefore, be itThat the Senate—(1)supports the goals and ideals of National Public Health Week;(2)recognizes the efforts of public health professionals, the Federal Government, States, Tribes, municipalities, local communities, and individuals in preventing disease and injury;(3)recognizes the role of public health in—(A)preventing and responding to infectious disease outbreaks, such as the COVID–19 pandemic;(B)mitigating short-term and long-term impacts of infectious disease outbreaks on the health and wellness of individuals in the United States;(C)addressing social and other determinants of health, including health disparities experienced by minority populations; and(D)improving the overall health of individuals and communities in the United States;(4)encourages increased efforts and resources to—(A)improve the health of individuals in the United States; and(B)make the United States, in 1 generation, the healthiest Nation in the world by—(i)providing greater opportunities to improve community health and prevent disease and injury; and(ii)strengthening the public health system and workforce in the United States; and(5)encourages the people of the United States to learn about the role of the public health system in improving health across the United States.